Citation Nr: 0522450	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for respiratory 
symptoms, claimed as a manifestation of an undiagnosed 
illness.  

2.  Entitlement to service connection for generalized joint 
pain, claimed as a manifestation of an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to October 
1959, April 1965 to April 1968, and from January 1991 to July 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
RO.  

In July 1999, the Board denied service connection for a 
number of disabilities claimed by the veteran, including 
respiratory symptoms and joint pain as manifestations of an 
undiagnosed illness.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  

In a December 2000 Order granting a Joint Motion for Remand, 
the Board's July 1999 decision was vacated and the case was 
remanded to the Board.  

In February 2002 the case was remanded to the RO for 
additional development and adjudication.  

In July 1999, the Board also remanded a separate claim of 
service connection for chronic fatigue to the RO.  This 
remand was not vacated in the Court's Order.  The RO returned 
this issue to the Board for further consideration, and it was 
remanded again in September 2000.  

In November 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

In a July 2004 decision, the Board denied claims of service 
connection for heart or cardiac disability, gastrointestinal 
symptoms and headaches, all claimed as manifestations of an 
undiagnosed illness.  

In a separate July 2004 decision, the Board denied service 
connection for fatigue as a manifestation of an undiagnosed 
illness.  

In July 2004, the Board also remanded the veteran's claims of 
service connection for respiratory symptoms and joint pain, 
both claimed as manifestations of an undiagnosed illness.  

Thereafter, in March 2005, the RO denied service connection 
for respiratory symptoms and joint pain as manifestations of 
an undiagnosed illness.  These issues are now once again 
before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated respiratory symptoms 
are shown as likely as not to be due to an undiagnosed 
illness that became manifested to a compensable degree since 
his separation from service.  

2.  The veteran's currently demonstrated joint pain of the 
elbows, ankles and hips are shown as likely as not to be due 
to an undiagnosed illness that became manifested to a 
compensable degree since his separation from service.  

3.  The veteran's symptom of joint pain of the knees, 
shoulders, low back and neck are shown to be attributable to 
known clinical diagnoses.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
respiratory symptoms are due to an undiagnosed illness that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
joint pain of the elbows, ankles and hips is due to an 
undiagnosed illness that was incurred in service.  38 
U.S.C.A. §§ 1110, 1117, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).  

3.  The veteran does not exhibit signs and symptoms of joint 
pain of the knees, shoulders, low back and neck as a 
manifestation of an undiagnosed illness that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter-VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2002 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claims for service connection.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Furthermore, following the most recent remand of this case, 
the RO issued another letter in September 2004 that once 
again advised the veteran as to the type of evidence 
necessary to substantiate his claims for service connection, 
and as to his and VA's responsibilities under the VCAA.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement 
because the VCAA had not yet been enacted when the veteran's 
claims were initially adjudicated by the RO.  

In this regard, the Board notes that the notice letters 
provided to the veteran were provided by the AOJ prior to the 
most recent transfer of his case to the Board, and the 
content of that notice full complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claims were 
readjudicated and Supplemental Statements of the Case were 
issued to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the issues on appeal would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained all 
relevant treatment records identified by the veteran.  
Furthermore, the record reflects that the veteran underwent 
VA compensation and pension examinations in February 2005 and 
March 2005 to clarify the nature and etiology of his claimed 
symptoms.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising him 
as to the evidence needed, and in obtaining evidence 
pertinent to his claims.  38 U.S.C.A. §§ 5103 and 5103A.  


II.  Factual Background

A careful review of the service medical records from his 
initial period of active duty shows that, in June 1959, the 
veteran reported experiencing chills, fever, sore throat and 
dyspnea.  He was given a diagnosis of acute upper respiratory 
disease.  In a narrative summary dated later that month, it 
was noted that the veteran had continued to experience 
malaise, fever and a cough productive of sputum.  He was 
given a diagnosis of pneumonia, primary, atypical.  

After July 1959, service medical records from his initial 
period of active duty reveal no further complaints or 
treatment for dyspnea or coughing.  The records from this 
entire period are negative for any complaints or treatment 
related to joint pain.  A general medical examination 
completed in October 1959 was negative for any abnormalities 
in the lungs, chest, extremities or spine.  

The service medical records from his second period of active 
duty are negative for any complaints or treatment regarding 
respiratory problems.  In November 1966, he sustained a 
dislocation of the proximal IP joint of the fifth finger of 
the right hand.  In June 1967, the veteran was found to have 
sprained his ankle.  

The X-ray studies were noted to be negative.  In November 
1967, the veteran reported injuring his back and experiencing 
low back pain.  He was given a diagnosis of back strain.  

In a report of medical history completed in January 1968, the 
veteran reported no history of shortness of breath or history 
of painful joints.  In a report of medical examination also 
completed in January 1968, the veteran's lungs, chest, 
extremities and spine were all found to be normal.  

The service medical records from his final period of active 
duty are negative for any complaints or treatment regarding 
respiratory symptoms or joint pain.  In a report of medical 
examination completed for separation in June 1991, the 
veteran's lungs, chest, extremities and spine were all found 
to be normal.  

Thereafter, in a report of medical history completed during 
an annual physical in April 1992, the veteran reported no 
history of shortness of breath or history of painful joints.  

In a statement received in November 1994, the veteran's 
representative indicated that the veteran was seeking service 
connection for a number of disabilities as being due to 
exposure to environmental hazards while serving in the Gulf 
War.  The claimed disabilities included joint pain and a 
respiratory condition.  

In November 1994, the veteran failed to report for a 
scheduled orthopedic examination.  

In November 1994, the veteran did undergo a VA examination in 
regard to claimed disabilities of the respiratory system, 
cardiovascular system, stomach and intestines.  The veteran 
reported that, while serving in the Gulf War, he was exposed 
to lice, dysentery, leaking canisters, and prisoners of war 
who had been exposed to nerve gas.  The veteran complained 
that he was now experiencing shortness of breath, chronic 
fatigue, cardiac arrhythmia, nausea, vomiting and diarrhea.  

Regarding his respiratory system, the veteran stated that he 
had had shortness of breath while working, climbing and doing 
any exercise whatsoever.  He denied any history of smoking.  
An examination of the lungs revealed a normal AP diameter, 
and the veteran's chest was found to be clear to percussion 
and auscultation.  The pulmonary function studies conducted 
in December 1994 revealed normal spirometry.  

The examination report includes a copy of a May 1994 report 
of X-ray studies taken of the veteran's chest.  A thin-walled 
lucent zone was found to be present in the left upper lobe, 
which the radiologist noted was sometimes seen in 
coccidioidomycosis.  The radiologist explained that this 
condition was usually acquired in the endemic regions such as 
the San Joachim Valley in California and, for military 
personnel, it was commonly endemic at Fort Irwin, California.  

The VA examiner concluded his report by noting several 
diagnoses, including an abnormality of the left upper lobe of 
the lung.  

In March 1995, the RO received the veteran's medical records 
from the VA Medical Center (VAMC) in Manchester, New 
Hampshire.  These records reflect that, in December 1994, the 
veteran reported his belief that he had chronic fatigue 
syndrome arising from a viral infection.  He reported 
experiencing a number of symptoms, including exertional 
shortness of breath, rapid heartbeats, joint pain, 
depression, memory loss, recurrent flu-like symptoms, sleep 
disturbances, flashbacks and stress.  

The veteran reported that Iraqi prisoners of war had died 
because they had been the subjects of biological warfare.  
The examiner noted an assessment of "Persian Gulf symptoms."  

In August 1995, additional VA medical records were associated 
with the claims file, including the report of a Persian Gulf 
War Veterans Health Registry examination conducted in June 
1994.  

The veteran reported that his health before being deployed to 
the Gulf was very good.  He noted that, during the war, he 
worked 18 hours a day, and noticed no actual changed in his 
health.  Immediately after his return, however, he reportedly 
noticed a number of symptoms, including exertional dyspnea 
and joint aches.  

The veteran asserted that he had been exposed for several 
weeks to smoke from burning oil wells, as well as numerous 
sandstorms.  

The veteran knew Arabic and indicated that, in talking with 
Iraqi prisoners of war, he learned that they had been exposed 
to canisters filled with chemical warfare.  The canisters 
were apparently moved from Baghdad to the desert to be 
protected from allied bombing.  The prisoners could not 
locate these canisters but the area where these canisters 
were buried were apparently bombarded by the allies, 
increasing the likelihood that they were opened.  He 
indicated that the chemical warfare alarm went off once while 
he was in the Gulf, but that he donned protective gear 
several times, for hours at a time.

The examination was found to be essentially normal, except 
for an enlarged thyroid.  He was given several diagnoses, 
including polyarthralgia and exertional dyspnea.  

During a subsequent outpatient examination conducted in 
August 1995, the veteran reported that his most bothersome 
symptom was exertional dyspnea.  Upon examination, it was 
found that the veteran's lungs were very clear and his 
heartbeat was regular.  The veteran was assessed as having 
probable intermittent atrial fibrillation with rapid 
ventricular response, and "[m]ultiple illnesses with 
overlapping symptoms and causes."  

During a personal hearing held at the RO in September 1994, 
the veteran testified that he was seeking service connection 
for his symptoms solely on the basis that they were symptoms 
of "Gulf War syndrome."  

The veteran testified that, within about six months after his 
return from the Gulf, his health began to dissipate.  With 
respect to his specific symptoms, the veteran reported that 
he experienced joint pain that was centered in his elbows.  

In support of his claim, the veteran submitted a copy of a 
May 1996 letter the veteran wrote to the Presidential 
Advisory Committee on Gulf War Veterans' Illnesses.  In this 
letter, the veteran essentially recounted his post-Gulf War 
symptoms, and suggested that there might be evidence that the 
Iraqis used chemical and biological warfare during the 
conflict, or that such elements were released during oil 
fires and during the destruction of munitions.  Finally, the 
veteran also appeared to suggest that some of his symptoms 
might have been caused by exposure to the Anthrax vaccine.  

As noted in the Introduction, the Board denied the veteran's 
claims of service connection for respiratory symptoms and 
joint pain in a July 1999 decision.  The veteran subsequently 
appealed that decision to the Court.  

In September 1999, the veteran underwent a VA general medical 
examination in regard to his claim of service connection for 
chronic fatigue syndrome.  In the report of this examination, 
it was noted that he had a vague history of 
coccidioidomycosis of the lung.  An examination revealed the 
lungs to be clear to auscultation and percussion.  The 
examiner noted a diagnosis of pulmonary coccidioidomycosis.  

In a VA clinical note dated in August 2000, it was noted that 
the veteran was complaining of a number of symptoms, 
including joint pain.  It was also noted that he had a 
history of exposure to multiple environmental hazards, 
including petrochemicals from burning oil fields, and 
possibly nerve agents and pesticides.  The examiner noted an 
assessment that the veteran's symptoms constituted 
undiagnosed illness.  

In a Joint Motion dated in November 2000, the veteran's 
attorney and the VA Office of the General Counsel asserted 
that the Board's July 1999 decision must be vacated in light 
of the enactment of VCAA, which eliminated the requirement of 
submitting a well-grounded claim, and redefined the notice 
and assistant requirements of VA.  

In February 2002, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  

The veteran subsequently submitted private treatment records 
in support of his claim, including a May 2002 clinical note 
showing that he was given a diagnosis of degenerative joint 
disease of the lumbosacral spine.  

In accordance with the Board's instructions, the RO arranged 
for the veteran to undergo a VA respiratory examination in 
August 2002.  The veteran reported that he experienced 
shortness of breath on exertion, which began in Saudi Arabia.  
He denied having significant coughing or wheezing.  

Pulmonary function tests were performed, which reportedly 
showed moderately severe restrictive lung disease with mild 
to moderate reversible airways obstruction.  Chest x-ray 
studies were found to be normal, and CT scan revealed no 
evidence of a cavity or other interstitial lung disease.  

The examiner concluded that the reversible airways 
obstruction was consistent with bronchial asthma, but that he 
could not find the cause for the moderate restrictive lung 
disease.  The examiner noted that this could be due to his 
peculiar body habitus since diffusing capacity was normal and 
the high-resolution CT scan showed no evidence of 
interstitial lung disease.  The examiner also concluded that 
there was no evidence of coccidioidomycosis or left upper 
lobe activity.  

In August 2002, the veteran also underwent a VA joints 
examination in which he reported experiencing pain in his 
elbows, knees, shoulders and low back.  He reported that the 
pain did not include the hips, wrists, hands or cervical 
spine.  

The examiner noted a diagnosis of low-grade tendonitis in 
both shoulders.  The examiner further noted that no 
abnormalities were found in either elbow, and that 
examination was essentially normal.  

With respect to the right knee, the examiner noted a 
diagnosis of valgus patellofemoral alignment with mild 
chondromalacia of the right patella, with early 
osteoarthritis of the right knee.  An examination of the left 
knee revealed no abnormalities, but was it was described as 
being poorly conditioned in an overweight individual.  

The examiner also noted a diagnosis of degenerative disc 
disease of the lumbosacral spine with osteoarthritis of the 
lumbar spine accompanied by degenerative changes of 
spondylosis.  

In July 2004, the Board once again remanded the veteran's 
claims of service connection for respiratory symptoms and 
joint pain to the RO for additional evidentiary development.  

Thereafter, in February 2005, the veteran underwent another 
VA examination with respect to his respiratory and joint 
complaints.  The examiner noted that the veteran was very 
evasive to questions and became verbally abusive in response.  
The examiner reportedly reviewed the claims folder, including 
the report of the veteran's August 2002 respiratory 
examination.  

With respect to the respiratory complaints, it was noted that 
he was treated for pneumonia in service, but had no history 
of smoking.  It was also noted that he had no history of 
neoplasm, pneumothorax, emphysema or asthma.  

The veteran reported experiencing an intermittent cough and 
dyspnea on moderate or severe exertion.  The examination 
revealed no abnormal respiratory findings or conditions that 
might be associated with pulmonary disease.  

Pulmonary function tests were performed, which showed mild 
restrictive disease that improved with bronchodilators.  FEV-
1 was 88 percent of predicted, and FEV-1/FVC was 120 percent 
of predicted.  

The examiner noted a diagnosis of mild restrictive airway 
disease, the etiology of which was found to be unknown.  The 
examiner explained that the preservation of diffusing 
capacity suggested a non-pulmonary etiology for the 
restriction such as pleural disease.  

With respect to his joint complaints, the veteran reported 
that he was experiencing pain and other symptoms in his 
shoulders, thighs and lower back.  The examiner found that 
there was full range of motion in the hips, knees and lumbar 
spine.  The range of motion in the left shoulder was found to 
be from 0 to 120 degrees, but the range of motion in the 
right shoulder was found to only be from 0 to 90 degrees.  

Muscle and orthopedic examination was otherwise found to be 
negative.  The examiner essentially concluded that he was 
unable to offer a formal diagnosis as to the veteran's 
generalized joint complaints.  

Following a review of the x-ray studies obtained later that 
day, the examiner noted that x-ray studies of the lumbar 
spine had revealed degenerative disc disease at L3-4, L4-5 
and L5-S1.  

It was also noted that the x-ray studies of the right 
shoulder had revealed a 12 mm. AC separation.  There is no 
indication that x-ray studies were conducted on the remaining 
joints, and the only radiological reports associated with 
this examination report were for the lumbar spine and right 
shoulder.  

In March 2005, the veteran underwent another VA joint 
examination by the same physician who conducted the February 
2005 examination in an attempt to further clarify the nature 
and etiology of the claimed generalized joint pain.  

The examiner arranged for the veteran to undergo x-ray 
studies of every major joint, and each major joint was 
specifically addressed in his report.  

With respect to the veteran's back complaints, the examiner 
noted a diagnosis of chronic lower back strain with evidence 
of multilevel degenerative disc disease.  

With respect to the veteran's complaints in both shoulders, 
the examiner noted a diagnosis of chronic bilateral shoulder 
strain.  The examiner noted that x-ray studies had also 
revealed evidence of an AC separation in the right shoulder.  

With respect to the knees and ankles, the examiner noted that 
the veteran had subjective complaints of bilateral knee and 
ankle pain, but that examination revealed no objective 
evidence of painful motion.  No diagnoses were offered in 
regard to the knees and ankles.  

A radiological report associated with the record shows that 
the x-ray studies obtained on that day revealed some 
calcification of the hyaline cartilage in both knees in 
keeping with pseudogout, but they were otherwise found to be 
unremarkable.  X-ray studies of the ankles were noted to be 
normal.  

During this examination, the veteran reported experiencing 
stiffness and a dull pain in the morning in the areas of his 
cervical spine and occasional stiffness in the area of the 
thoracic spine.  The examiner noted a diagnosis of chronic 
cervical neck strain.  A radiological report shows that x-ray 
studies of the cervical spine revealed evidence of 
degenerative disc disease at C5-6 and C6-7.  

The report of the March 2005 VA examination was negative for 
any complaints or findings regarding the hips.  A 
radiological report shows that x-ray studies of the hips were 
obtained later that day, and that those were found to be 
normal.  


III.  Laws and Regulations

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  

Section 1117 authorized VA to compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

In the original version of 38 C.F.R. § 3.317, the presumptive 
period during which a veteran had to experience 
manifestations of a chronic disability was two years after 
the date on which he/she last performed active service in the 
Southwest Asia Theater of operations during the Gulf War.  

In April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of 
the presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C.A. § 1118, which codified the 
presumption of service connection for an undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001" 
(hereafter the VEBEA).  This legislation amends various 
provisions of 38 U.S.C.A. §§ 1117, 1118, including a complete 
revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest- 
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or 
any combination of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or 
symptoms. 
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 
subsection (d) warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms 
that may be a manifestation of an undiagnosed 
illness or a chronic multisymptom illness include 
the following: (1) Fatigue. (2) Unexplained rashes 
or other dermatological signs or symptoms. (3) 
Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) Abnormal 
weight loss. (13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable. Id. at 1365.  


IV.  Entitlement to service connection for respiratory 
symptoms

The veteran essentially contends that he experiences 
shortness of breath on exertion, which he believes to be a 
manifestation of an undiagnosed illness that was incurred in 
service.  

As an initial matter, the Board finds that the veteran had 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

Having reviewed the record, the Board further finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
claimed respiratory symptoms are a manifestation of an 
undiagnosed illness.  

In this regard, the Board notes the reports of the veteran's 
August 2002 VA examination in which it was noted that 
pulmonary function testing had revealed evidence of 
moderately severe restrictive lung disease.  Similarly, in 
the report of the February 2005 VA examination, it was noted 
that pulmonary function testing had shown evidence of mild 
restrictive lung disease.  

These reports reflect that neither of these examiners was 
able to attribute the restrictive lung disease shown on 
testing to a known clinical diagnosis.  Thus, the Board finds 
that there is probative evidence of record showing that the 
veteran has a chronic respiratory disability resulting from 
an undiagnosed illness, which became manifest to a degree of 
10 percent or more within a presumptive period following the 
veteran's service in the Southwest Asia theater of operations 
during the Persian Gulf.  

The Board recognizes that there is also probative evidence of 
record suggesting that the veteran may not have a chronic 
respiratory disability resulting from an undiagnosed illness.  
For example, the Board notes the report of the September 1999 
VA general medical examination in which the examiner noted a 
diagnosis of pulmonary coccidioidomycosis.  

This diagnosis appears consistent with findings noted in the 
May 1994 radiology report in which it was indicated that 
chest x-ray studies had revealed a thin-walled lucent zone in 
the left upper lobe consistent with coccidioidomycosis.  

However, the September 1999 examiner did not specifically 
find that the veteran's complaints of shortness of breath 
were related to the finding of coccidioidomycosis.  
Furthermore, the August 2002 VA examiner reviewed the results 
of chest x-ray studies and a CT scan for evidence of 
coccidioidomycosis, but was unable to find any at that time.  

In short, in view of the conflicting medical evidence 
discussed hereinabove, the Board concludes that there is an 
approximate balance of positive and negative evidence 
regarding the question of whether the veteran's the claimed 
respiratory symptoms are a manifestation of an undiagnosed 
illness.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board concludes that the veteran's respiratory 
symptoms are due to an undiagnosed illness.  

Based on the medical evidence of record, the Board further 
concludes that these symptoms have manifested to a 
compensable degree since his service in Southwest Asia.  

Hence, the Board finds that service connection is warranted 
for respiratory symptoms as due to an undiagnosed illness 
under the provisions of 38 U.S.C.A. §§ 1117 and 1118.  


V.  Entitlement to service connection for generalized joint 
pain

The veteran is also seeking service connection for 
generalized joint pain as a manifestation of an undiagnosed 
illness.  At various times, the veteran has reported 
experiencing pain and other symptoms in his ankles, knees, 
hips, low back, neck, elbows and shoulders.  

The Board notes that there are instances in his VA treatment 
records in which the veteran's complaints of generalized 
joint pain are attributed to an undiagnosed illness 
contracted in Southwest Asia.  For example, the Board notes 
the December 1994 VA clinical record in which these 
complaints, as well as his report of exertional dyspnea, were 
attributed to "Persian Gulf syndrome."  

Similarly, in an August 2000 clinical record, a VA examiner 
noted an assessment that the veteran's multiple symptoms, 
including joint pain, constituted an undiagnosed illness.  

The Board notes, however, that these findings appear to have 
been reached without reviewing the veteran's documented 
medical history, including the results of x-ray studies and 
other diagnostic studies obtained since his separation from 
service.  

Therefore, the Board finds the most probative evidence to be 
the reports of VA examinations conducted in August 2002, 
February 2005 and March 2005, which were conducted so that VA 
examiners could review the veteran's medical history and 
offer an opinion as to whether the veteran's complaints of 
generalized joint pain could be attributed to a known 
clinical diagnosis.  

Having reviewed the reports of these examinations, and for 
the reasons and bases set forth below, the Board finds that 
the service connection for joint pain of the elbows, ankles 
and hips as manifestations of an undiagnosed illness is 
warranted.  

In essence, the Board finds the veteran has joint pain in his 
elbows, ankles and hips that has become manifest to a 
compensable degree since his service in Southwest Asia, and 
that repeated physical examination and diagnostic studies 
have failed to establish a known clinical diagnosis to 
explain his symptoms.  

In this regard, the Board notes the report of the veteran's 
August 2002 VA examination in which the examiner specifically 
concluded that both elbows were normal on examination, and no 
diagnoses of any disabilities of the shoulder were offered.  

The Board also notes the report of his February 2005 and 
March 2005 VA examinations in which the examiner specifically 
concluded that there was no objective evidence of disability 
in either ankle or hip, and no specific diagnoses of any 
ankle or hip disability were offered.  The x-ray studies of 
the ankles and hips were found to be normal in March 2005.  

Thus, the Board finds that service connection is warranted 
for joint pain of the elbows, ankles and hips as due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§§ 1117 and 1118.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board further concludes that the veteran's 
symptoms of joint pain in the ankles, elbows and hips became 
manifested to a compensable degree since his service in 
Southwest Asia, and that these symptoms have not been 
attributed to a diagnosed disability.  

Thus, the Board finds that service connection is warranted 
for joint pain of the ankles, elbows and hips, as due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§§ 1117 and 1118.  

However, the Board further finds that the preponderance of 
the evidence is against granting service connection for joint 
pain of the knees, low back, neck and shoulders, as physical 
examination and/or diagnostic did establish specific 
diagnosed disabilities of the knees, low back, neck and 
shoulders.  

In this regard, the Board recognizes that the report of the 
February 2005 VA examination contains a finding that the 
veteran was unable to offer a formal diagnosis of the 
veteran's generalized joint complaints.  However, following 
receipt of the x-ray studies obtained later that day, the 
examiner found that there was evidence of degenerative disc 
disease at L3.4, L4.5, and L5-S1, as well as evidence of AC 
separation in the right shoulder.  

Furthermore, in March 2005, that same VA examiner once again 
examined the veteran to specifically address each joint.  In 
that report, the examiner specifically found that the 
veteran's complaints of joint pain in the shoulders and neck 
were attributable to chronic bilateral joint strain and 
chronic cervical neck strain.  

In addition, the x-ray studies revealed evidence of an AC 
separation in the right shoulder, and degenerative disc 
disease at C5-6 and C6-7.  

The VA examiner further found that the veteran's knee were 
normal on physical examination, and no diagnosis was offered 
with respect to his knee complaints.  However, the x-ray 
studies obtained later that day revealed evidence of 
pseudogout in both knees.  

In addition, the examiner confirmed that the veteran's back 
complaints were attributable to chronic lower back strain 
with multilevel degenerative disc disease.  

Therefore, in light of the findings noted in the report of 
his March 2005 VA examination, as well as the results of the 
x-ray studies obtained at that time, the Board concludes that 
the preponderance of the evidence is against finding that he 
has joint pain of the knees, low back, neck and shoulders, as 
a manifestation of an undiagnosed illness.  

Although the veteran may sincerely believe that his 
generalized joint paint is all a manifestation of an 
undiagnosed illness, he is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and his opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board has considered whether service connection is 
otherwise warranted for disabilities of the knees, low back, 
neck and shoulders, on a direct basis as having been incurred 
in or aggravated by military service.  

However, his service medical records are negative for any 
evidence that the veteran sustained injuries to his knees or 
neck while on active duty.  

Furthermore, although the veteran has reported having been 
struck by a tent pole in service in his right shoulder, there 
is no documentation of such an injury in service, or 
indication that a physician had ever found his current right 
shoulder disorder to be related to that injury.  Furthermore, 
the report of physical examination completed at separation 
indicates that the veteran's extremities and spine were found 
to be normal.  

Similarly, although the service medical records show that he 
was treated for back strain in 1967, subsequent medical 
records from that period of service are negative for any 
further complaints or treatment for back problems, and 
physical examination in January 1968 showed his spine to be 
normal.  Repeated physical examination during his third 
period of service was negative for any complaints or findings 
of a back problem.  

The Board recognizes that service connection may also be 
granted for chronic disabilities, such as arthritis, if such 
is shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In this case, however, there is no medical evidence 
establishing that the veteran was diagnosed with arthritis of 
the cervical or lumbar spine within one year of separation 
from service, or that these disabilities had manifested to a 
compensable degree within one year of service.  

In summary, the Board finds that service connection is 
warranted for joint pain of the ankles, elbows and hips, as 
due to an undiagnosed illness under the provisions of 
38 U.S.C.A. §§ 1117 and 1118.  

The Board further finds that the claim of service connection 
joint pain of the knees, low back, neck and shoulders, as a 
manifestation of an undiagnosed illness is denied.  




ORDER

Service connection for respiratory symptoms as a 
manifestation of an undiagnosed illness is granted.  

Service connection for joint pain of the ankles, elbows and 
hips, as due to an undiagnosed illness is granted.  

Service connection for joint pain of the knees, low back, 
neck and shoulders, as due to an undiagnosed illness is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


